Title: From George Washington to Thomas Jefferson, 15 January 1792
From: Washington, George
To: Jefferson, Thomas



[Philadelphia] Sunday Morng [15 January 1792]  

The enclosed came to my hands yesterday afternoon. The documents respecting the dispute between Majr L’Enfant an Dan. Carroll of D. have been sent for the Attorney Genl to form his opinion upon the case. The whole are sent for Mr J.s perusal previous to the conversation he proposed to have with Majr L’E. The President has not read the Papers—nor is he in any hurry to do it.
